Citation Nr: 0844383	
Decision Date: 12/23/08    Archive Date: 12/31/08

DOCKET NO.  03-21 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected duodenal ulcer.

2.  Entitlement to an initial rating in excess of 10 percent 
for gastroesophageal reflux disease (GERD), to include an 
earlier effective date for the grant of service connection.

(The issue of an increased rating for the residual scarring 
from a fragmentation wound of the forehead will be the 
subject of a separate decision of the same date.)


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to 
November 1969. 

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision issued by 
the RO.  In a May 2004 decision, the Board denied the 
veteran's claim for an increased rating for the ulcer 
disease.  The veteran filed a motion for reconsideration of 
the Board's decision in June 2004.  In October 2004, the 
motion for reconsideration was denied.

Subsequently, the veteran appealed the decision to the United 
States Court of Appeals for Veterans Claim (Court).  In 
August 2006, the Court issued an order vacating the May 2004 
decision and remanded that matter for further development.  
Following the Court's order, in a March 2007 decision, the 
Board remanded the issue on appeal for further development of 
the record.   

It is noted that at the time the matter was previously before 
the Board, an issue of service connection for GERD as 
secondary to the ulcer disease was developed.  By recent 
rating action service connection was granted and a 10 percent 
disability rating was assigned.  After this case came to the 
Board, a notice of disagreement was received as to the amount 
and the effective date of the award.  Thus, this matter is 
noted as issue 2 on the title page, and as discussed below, 
will be REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.

The veteran requested a hearing before a Veterans Law Judge 
at the Board in Washington, DC.  He withdrew his request in 
October 2008.  See 38 C.F.R. § 20.702(e) (2008).  

FINDING OF FACT

The veteran's service-connected duodenal ulcer is not shown 
to be productive of moderate; recurring episodes of severe 
symptoms two or three times a year averaging 10 days in 
duration; nor is the disorder shown to be productive of 
continuous moderate manifestations.  No active ulcers are 
demonstrated.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
the service-connected duodenal ulcer have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.114, 
Diagnostic Code 7305 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him comprehensive VA 
examinations addressing his claimed disorder.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim.  The RO also notified the veteran of exactly which 
portion of that evidence was to be provided by him and which 
portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

On April 30, 2008, VA amended its regulations governing its 
duty to provide a claimant with notice of the information and 
evidence necessary to substantiate a claim.  See 73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  Importantly, the third sentence 
of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," was 
removed.  This amendment applies to all applications for 
benefits pending before VA on, or filed after, May 30, 2008.

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth previously 
in Federal Circuit and Court cases.  The Mayfield line of 
decisions instructs that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents 
(e.g., Statements or Supplemental Statements of the Case), is 
required to meet VA's notification requirements.  VCAA 
notification does not require a preadjudicatory analysis of 
the evidence, or any inadequacies thereof, already contained 
in the record.   

The VCAA letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  A Supplemental Statement of 
the Case, when issued following a VCAA notification letter, 
satisfies the due process and notification requirements for 
an adjudicative decision for these purposes.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

Here, the noted VCAA letters were issued both prior and 
subsequent to the appealed rating decision.  However, the RO 
readjudicated the appeal, most recently in a June 2008 
Supplemental Statement of the Case.  Moreover, as indicated 
above, the RO has taken all necessary steps to both notify 
the veteran of the evidence needed to substantiate his claim 
and assist him in developing relevant evidence.  

The Board is also aware of the considerations of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In the April 2007 VCAA letter 
the RO notified the veteran of the evidence necessary to 
establish both disability ratings and effective dates in 
compliance with these requirements.  Id.  Regardless, the 
veteran was fully notified of his duodenal ulcer disability 
evaluation and the effective date for that evaluation in the 
appealed rating decision.

Finally, with regard to this increased evaluation claim, the 
Board is aware of the Court's recent decision in Vazquez-
Flores v. Peake, 22 Vet.App. 37 (2008).  
        
In Vazquez-Flores, the Court found that at a minimum adequate 
VCAA notice requires that a claimant be notified of the 
following four items to substantiate a claim for increased 
evaluation.  First, the claimant must provide, or ask the VA 
to obtain, medical or lay evidence demonstrating a worsening 
or increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Second, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.

Third, the claimant must be notified that, should an increase 
in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes.  Fourth, 
the notice must also provide examples of the types of medical 
and lay evidence that the claimant may submit, or ask the VA 
to obtain, that are relevant to establishing entitlement to 
increased compensation (e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability).

In this case, the Board finds that the VCAA letters were in 
substantial compliance with the first and fourth requirements 
of Vazquez-Flores to the extent that the veteran was notified 
that he needed to submit evidence of worsening that could 
include specific medical and laboratory evidence, as well as 
lay evidence from other individuals who could describe from 
their knowledge and personal observations in what manner his 
service-connected duodenal ulcer had worsened.  Nevertheless, 
the VCAA letters did not provide the type of notification set 
forth in the second and third requirements of Vazquez-Flores.  
As such, the veteran has received inadequate notice, and the 
Board must proceed with an analysis of whether this error 
prejudiced him.  See Sanders v. Nicholson, 487 F.3d 881, 889 
(Fed. Cir. 2007).

The Board has reviewed the record first to determine whether 
the veteran had actual knowledge of the evidence needed to 
support his claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 
30-31 (2007) (actual knowledge is established by statements 
or actions by the claimant or the claimant's representative 
that demonstrate an awareness of what is necessary to 
substantiate a claim).

In this regard, he described the functional effects of his 
disabilities on his everyday life in support of his claim 
during his multiple VA examinations.  Additionally, he 
submitted voluminous VA treatment records in conjunction with 
his claim.  These actions reflect actual knowledge of the 
evidence necessary to substantiate his claim, namely evidence 
showing that his service-connected duodenal ulcer had gotten 
worse.

Moreover, the multiple VA examinations involved a discussion 
of duodenal ulcer symptoms (or, in this case, the lack 
thereof), paralleling the relevant diagnostic criteria.  The 
discussions of these symptoms, along with the veteran's 
access to his VA examination reports (indicated most recently 
in his representative's August 2008 statement, as the claims 
file had been reviewed by the representative), reflect that a 
reasonable person could have been expected to understand in 
this case what was needed to substantiate the claim for 
increase.

Finally, the Board notes that the criteria for higher 
evaluation were further enumerated in the June 2008 
Supplemental Statement of the Case and in the prior Board 
decision.  Thus, the veteran was made well aware of the 
necessary requirements for an increased evaluation pursuant 
to the applicable diagnostic codes.

For all of these reasons, the Board finds that any notice 
errors with regard to the second and third requirements of 
Vazquez-Flores are not prejudicial, inasmuch as they did not 
affect the "essential fairness of the adjudication."  Sanders 
v. Nicholson, 487 F.3d at 889.

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, as here, multiple ("staged") ratings 
may be assigned for different periods of time during the 
pendency of the appeal.  See generally Fenderson v. West, 12 
Vet. App. 119 (1999).  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  See generally Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7. 

In a July 1970 rating decision, the RO granted service 
connection for duodenal ulcer in light of the fact that the 
veteran had surgery for ulcer disease during service.  A non-
compensable evaluation was assigned, effective from November 
1969.  In a June 1977 rating decision, the RO increased the 
rating for the veteran's service-connected duodenal ulcer to 
10 percent, in light of the medical evidence showing the 
veteran had continual stomach distress, partially relieved 
with the increased use of Maalox.  This increased 10 percent 
evaluation was effective from February 1977.  This 10 percent 
evaluation has remained in effect since that time.  In July 
2002, the veteran filed this instant claim for increase.  The 
veteran contended that his ulcer condition had worsened since 
his last afforded examination.

In a July 2002 VA gastrointestinal (GI) clinic record, the 
veteran was observed to have significant gastroesophageal 
reflux disease (GERD) and noted to be at average risk for 
colorectal cancer.  He was scheduled for a colonoscopy and 
endoscopy.

His Rabeprazole dosage was stepped up to twice daily.  The 
veteran reported that he felt better with his increased 
dosage of the Rabeprazole.  His reported diarrhea had 
subsided.

In the January 2003 VA examination, the examiner recorded the 
previous medical history associated with the veteran's 
duodenal ulcer.  Specifically, the veteran had a bleeding 
ulcer in service.  Subsequent to service, he perforated his 
duodenal ulcer and had emergency surgery in 1988.  The 
examiner noted that the veteran was taking Rabeprazole (20 
mg, twice daily) and Metoclopramide (10 mg, twice daily) for 
his symptoms.

On objective examination, the veteran had an upper midline 
scar.  The examiner noted the original incision was not 
totally closed for fear of infection.  The abdomen was soft 
and nontender and bowel sounds were normal.  The examiner 
reported that the veteran's main problem was that he had 
increasing heartburn when he ran out of or stopped taking his 
prescribed medications.  The veteran's diagnosed duodenal 
ulcer status post bleed and emergency surgery was confirmed.  
The noted heartburn symptoms were reportedly well controlled 
with the prescribed medication.

In a May 2005 VA esophagus and hiatal hernia examination, the 
veteran complained of having GERD for many years.  He did not 
have dysphagia, pyrosis, epigastric or other pain, 
hematemesis or melena.  His main problem was reflux 3-4 times 
per week.  He complained of a burning sensation in his 
esophagus.  He did not have vomiting but the reflux did cause 
nausea.  Diarrhea and excessive gas were major problems.  He 
was on a bland diet and his weight fluctuated about 10 pounds 
in a year.  

Physical examination of the stomach showed no abdominal pain 
and the abdomen did not appear distended.  He was diagnosed 
with GERD, apparently not under good control with medication.  
There was no suggestion that there was any activity of the 
ulcer disease at that examination.

When seen at the VA outpatient clinic in December 2007, the 
veteran's ulcer history was noted and it was reported that 
his symptoms were minimal if he took his medication.

During a March 2008 VA examination, the veteran complained 
that he felt he did not get the right treatment for his GI 
problems and symptomatology.  Other than endoscopy 
procedures, the veteran reported no recent hospital visits or 
admissions for his GI conditions.  He reported that his GI 
medications and treatment and been adjusted and reassessed 
numerous times over the past year and a half.  He reported 
that his current treatment regimen offered improvement in his 
overall GI status and symptomatology.

The veteran did not have hematochezia or hematemesis; 
however, he did experience bloating and gas at work, which 
made for an uncomfortable working environment.  He reported 
that he vomited periodically and felt that his stomach backed 
up.  He reported his symptoms were a "seasonal" occurrence.  
During the in season, exacerbations of his symptoms required 
him to pull over on the side of the road to puke.  Further, 
during this "seasonal" period, he might vomit his stomach 
contents repeatedly until he got relief.  He estimated that 
the "seasonal" exacerbations occurred 4-5 times a year and 
lasted for about 2 weeks at a time.  Generally the 
"seasonal" exacerbations occurred around the time of a 
change in seasons (i.e. fall to winter, spring to summer, 
etc.).  He reported that his last "seasonal" exacerbation 
of symptoms caused him to miss about 6 days of work; however, 
the examiner noted that he did not have employment records to 
verify this account.

The veteran reported with his increased medication regimen 
his vomiting improved.  He claimed to experience left upper 
quadrant pain; however, he could not quantify the frequency.  
It was not constant.  He also experienced occasional 
heartburn (about 3 times per week); however, with his 
readjusted medication regimen, the symptoms were not so bad, 
per the veteran's report.  He also experienced nocturnal 
heartburn that had improved with the readjusted medication 
regimen.  His weight had remained constant, around 230 pounds 
(in service he reported that he weighed 160 pounds).

Objective examination revealed some mild tenderness in the 
left upper quadrant of the abdomen; however, there was no 
rebound, guarding or rigidity.  Bowel sounds were normoactive 
and there were no masses or distention.  Laboratory tests 
showed hemoglobin, hematocrit (without anemia) and B12 
results to be within normal limits.  The veteran's duodenal 
ulcer was confirmed.  The veteran's GERD was also confirmed 
and the examiner opined that the GERD was at least as likely 
as not secondary to the service-connected duodenal ulcer.  
(Service connection for this pathology has recently been 
granted.  In an April 2008 addendum, the examiner noted a 
private Esophagogastroduodenoscopy (EGD) showed no current 
ulcers.

The veteran's service-connected duodenal ulcer has been 
assigned a 10 percent disability evaluation under 38 C.F.R. § 
4.114, Diagnostic Code 7305.  Under Diagnostic Code 7305, a 
10 percent evaluation is assigned for a mild duodenal ulcer 
with recurring symptoms once or twice yearly.  A 20 percent 
evaluation is assigned for a moderate duodenal ulcer with 
recurring episodes of severe symptoms two or three times a 
year averaging 10 days in duration; or with continuous 
moderate manifestations.

A 40 percent evaluation is warranted for a moderately severe 
duodenal ulcer; less than severe but with impairment of 
health manifested by anemia and weight loss; or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year.

A 60 percent evaluation is assigned for a severe duodenal 
ulcer; pain only partially relieved by standard ulcer 
therapy, periodic vomiting, recurrent heamatemesis or melena, 
with manifestations of anemia and weight loss productive of 
definite impairment of health.

Given its review of the record, the Board finds that an 
evaluation in excess of 10 percent for the veteran's service-
connected duodenal ulcer is not warranted at any time during 
the period of this appeal.  It is noted that appellant 
appears to have more active symptoms related to his GERD, 
which issue is being REMANDED below.  The evidence as it 
relates to the ulcers reveals no real recent activity.  The 
Board observes that the symptoms of his service-connected 
disability overall appear controlled on the medication.  
Overall, the symptoms described during the VA examinations 
can best be characterized as mild.  There is no evidence of 
continuous moderate manifestations due to active ulcers or 
recurring episodes of severe symptoms two or three times a 
year averaging 10 days in duration to warrant a rating in 
excess of 10 percent at any time during the period of appeal.  
The Board is aware that during the March 2008 examination, 
the veteran reported "seasonal" exacerbations (generally 
occurring around the time of a change in seasons, i.e. fall 
to winter, spring to summer, etc.) of symptoms that occurred 
4-5 times a year and lasted for about 2 weeks at a time.  
However, there was no objective medical evidence to support 
these contentions, and it appears this is in reference to the 
service connected GERD.  For these reasons, an evaluation in 
excess of 10 percent for the service-connected duodenal ulcer 
is not warranted in this case.

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities. The veteran has submitted no evidence showing 
that his service-connected duodenal ulcer markedly interfered 
with his employment status beyond that interference 
contemplated by the assigned evaluation, and there is also no 
indication that this disability has necessitated frequent 
periods of hospitalization during the pendency of this 
appeal. 

As such, the Board is not required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1), which concern the assignment of extra-schedular 
evaluations in "exceptional" cases.  See Bagwell v. Brown, 9 
Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 
94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An evaluation in excess of 10 percent for the service-
connected duodenal ulcer is denied.


REMAND

By rating action of June 2008, service connection was granted 
for GERD as secondary to the veteran's service connected 
postoperative ulcer residuals.  A 10 percent rating was 
assigned effective November 29, 2004.  Notice of this 
decision was provided by letter dated in July 2008.  The case 
then came to the Board on other matters.  While at the Board 
a notice of disagreement (NOD) with the July 2008 letter was 
received both as to the amount and the starting date.  

While the RO did not have an opportunity to do so as the case 
was at the Board when the NOD, is filed, a statement of the 
case (SOC) must be issued.  The Board has been directed that 
once the NOD is filed, a claim has some appellate status.  
See Manlincon v. West, 12 Vet. App. 238 (1999).  Thus, this 
issue is remanded for promulgation of a SOC pursuant to the 
above guidance.

In view of the foregoing, this case is REMANDED for the 
following action:

The AMC/RO should provide the veteran and 
his representative a SOC on issue 2 on 
the title page.  They should then be 
given an opportunity to file a timely 
substantive appeal.  If a timely 
substantive appeal is not filed, the 
appeal should be closed.  If the appeal 
is completed, the case should be returned 
to the Board in accordance with 
applicable procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


